                                                                          USDC SDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
  UNITED STATES DISTRICT COURT
                                                                          DOC #: _________________
  SOUTHERN DISTRICT OF NEW YORK
                                                                          DATE FILED: 1/24/2020
  -------------------------------------------------------------------X
   NAMEL NORRIS,                                                    :
                                                                    :
                                                   Plaintiff,       :
                                -v-                                 :          1:19-cv-8986-GHW
                                                                    :
   GHANDI CAFÉ INC, d/b/a/ Ghandi Cafe,                             :               ORDER
   TOCKWOTTEN ASSOCIATES LLC,                                       :
   TOCKWOTTEN ASSOCIATES, INC.,                                     :
                                                                    :
                                               Defendants.          :
-------------------------------------------------------------------X
-
 GREGORY H. WOODS, United States District Judge:
          By letter dated January 23, 2020, the parties have informed the Court that this case has

 settled. Accordingly, it is hereby ORDERED that this action be conditionally discontinued without

 prejudice and without costs; provided, however, that within thirty (30) days of the date of this

 Order, the parties may submit to the Court their own Stipulation of Settlement and Dismissal.1

 Otherwise, within such time Plaintiff may apply by letter for restoration of the action to the active

 calendar of this Court in the event that the settlement is not consummated. Upon such application

 for reinstatement, the parties shall continue to be subject to the Court’s jurisdiction, the Court shall

 promptly reinstate the action to its active docket, and the parties shall be directed to appear before

 the Court, without the necessity of additional process, on a date within ten (10) days of the

 application, to schedule remaining pretrial proceedings and/or dispositive motions, as appropriate.

 This Order shall be deemed a final discontinuance of the action with prejudice in the event that

 Plaintiff has not requested restoration of the case to the active calendar within such 30-day period.




 1
   As explained in Rule 4(D) of the Court’s Individual Rules of Practice in Civil Cases, the Court will not retain
 jurisdiction to enforce confidential settlement agreements. If the parties wish that the Court retain
 jurisdiction to enforce the agreement, the parties must place the terms of their settlement agreement on the
 public record.
        The Clerk of Court is further directed to terminate all pending motions, adjourn all

remaining dates, and to close this case.

        SO ORDERED.

 Dated: January 24, 2020                            _____________________________________
 New York, New York                                          GREGORY H. WOODS
                                                            United States District Judge




                                                   2
